Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record for its specific recitation of elements involved in a method for generating simplified object models for objects in the vicinity of autonomous vehicles, among other limitations, “identifying, by the one or more computing devices, a set of secondary data points from the subset of the plurality of data points using a point on the vehicle; filtering, by the one or more computing devices, the set of secondary data points from the subset of the plurality data points to determine a second model representative of the object, wherein the second model is a simplified version of the first model.”
The closest prior art is Ferguson et al. (Pub. No.: US 9,120,484 B1) which teaches re-determining an object model for a given classification and/or driving environment using an already existing object model and received object data as supplemental data, but fails to teach the above features. Updating the object model based on received object data is not analogous to the claimed identifying and filtering steps. Wu et al. (Pub. No.: US 2018/0158235 A1) teaches determining a cleaned object model from fragments cut from an object model, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662